Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: 
1-Attempts to contact applicants’ representative to discuss DP was unsuccessful
2-TD with parent application will put the application in condition for allowance
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No.11330381. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application 17660568
US Patent 11330381
Claim 1: An apparatus comprising:
a support configured to be worn on a head of a recipient and to hold at least one device on the head, the at least one device configured to provide information to the recipient, the support configured to generate a force that presses against the head and to actively adjust the force while the support is worn by the recipient.
Claim 1: An apparatus comprising: a support configured to be worn on a head of a recipient and to hold at least one bone conduction device next to the recipient's skull, the at least one bone conduction device providing auditory stimulation to the recipient, the support configured to generate a force that presses against the head and to actively adjust the force while the support is worn by the recipient.


Parent application discloses a device to be held on the head of the user and providing information in the form of audio stimulation to the user and to generate a force that presses against the head and to actively adjust the force while the support is worn by the recipient.
The following claims follow the same pattern of obviousness
Claim 2 of 17660568[Wingdings font/0xE0]Claim 7 of US Patent 11330381
Claim 3 of 17660568[Wingdings font/0xE0]Claim 1 of US Patent 11330381
Claim 4 of 17660568[Wingdings font/0xE0]Claim 3 of US Patent 11330381
Claim 5 of 17660568[Wingdings font/0xE0]Claim 4 of US Patent 11330381
Claim 6 of 17660568[Wingdings font/0xE0]Claim 4 of US Patent 11330381
Claim 7 of 17660568[Wingdings font/0xE0]Claim 1, 4 of US Patent 11330381
Claim 8 of 17660568[Wingdings font/0xE0]Claim 25 of US Patent 11330381
Claim 9 of 17660568[Wingdings font/0xE0]Claim 12 of US Patent 11330381
Claim 10 of 17660568[Wingdings font/0xE0]Claim 7 of US Patent 11330381
Claim 11of 17660568[Wingdings font/0xE0]Claim 8 of US Patent 11330381
Claim 12 of 17660568[Wingdings font/0xE0]Claim 7 of US Patent 11330381
Claim 13 of 17660568[Wingdings font/0xE0]Claim 10 of US Patent 11330381
Claim 14 of 17660568[Wingdings font/0xE0]Claim 11 of US Patent 11330381
Claim 15 of 17660568[Wingdings font/0xE0]Claim 12 of US Patent 11330381
Claim 16 of 17660568[Wingdings font/0xE0]Claim 13 of US Patent 11330381
Claim 17 of 17660568[Wingdings font/0xE0]Claim 14 of US Patent 11330381
Claim 18 of 17660568[Wingdings font/0xE0]Claim 15 of US Patent 11330381
Claim 19 of 17660568[Wingdings font/0xE0]Claim 17 of US Patent 11330381
Claim 20 of 17660568[Wingdings font/0xE0]Claim 18 of US Patent 11330381
Claim 21 of 17660568[Wingdings font/0xE0]Claim 19 of US Patent 11330381
Claim 22 of 17660568[Wingdings font/0xE0]Claim 20 of US Patent 11330381
Claim 23 of 17660568[Wingdings font/0xE0]Claim 21 of US Patent 11330381
Claim 24 of 17660568[Wingdings font/0xE0]Claim 22 of US Patent 11330381
Claim 25 of 17660568[Wingdings font/0xE0]Claim 23 of US Patent 11330381
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652